DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 1st action in the application in response to the correspondence filed on 8/5/2019.  
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 8/5/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
  	  Applicant submits priority under a provisional application 62/454,814 dated 2/5/2017.  After review, if the provisional is missing elements that are in the instant Application, the effective filing for those elements will appropriately be the filing date of the instant invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (CN 101593760, translation attached).
Independent claim 1:
	As for claim 1, Wu teaches An apparatus configured to receive electromagnetic signals (Abstract), comprising:
an antenna configured to receive said electromagnetic signals (Fig. 1, el. 1, Abstract, claim 1), 
wherein said antenna is coupled with a full-wave MIM rectifier (Fig. 1, claim 1, see highlighted attached translation); 
and a full-wave MIM structure, comprising a plurality of MIM elements (Fig. .

    PNG
    media_image1.png
    277
    585
    media_image1.png
    Greyscale

Claim 2:
	As for claim 2, Wu teaches The apparatus of claim 1:
wherein said full-wave MIM structure comprises four MIM elements (Fig. 1, diodes that make the bridge rectifier).

Claim 3:
	As for claim 3, Wu teaches The apparatus of claim 2:
wherein two of said four MIM elements are connected to each other in series, and in parallel to the two other MIM elements of said four MIM elements (Fig. 1, diodes that make the bridge rectifier). 


Claim 4:
	As for claim 4, Wu teaches The apparatus of claim 1:
wherein an equivalent load of said plurality of MIM elements is configured to impedance match a load of said antenna (see attached disclosure highlighted on page 2/9, “According to Principle of Antenna, under the situation of impedance matching, antenna can be realized Conversion of energy efficiently” … page 3/9, “but considers that antenna and load in the specific novel solar battery are definite, by adjusting the associated impedances parameter, can avoid efficient significantly to reduce”). 

Claim 5:
	As for claim 5, Wu teaches The apparatus of claim 1:
wherein the full-wave MIM structure has a nonlinear electrical response based on a tunnel effect (see attached disclosure highlighted on page 3/9, “.The present invention adopts the MIM tunnel-through diode (Metal-Insulator-Metal Diode) of high response frequency to constitute the bridge rectififier that in the battery unit secondary electrode is linked to each other with the wideband reception antenna, described wideband reception antenna directly is connected to the MIM diode at output, thereby has avoided the skin dissipation problem of extremely high frequency alternating current through transmission line”). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Hagmann (US 8,492,966).
Claim 6:
	1As for claim 6, Wu teaches The apparatus of claim 1 (see the rejection of claim 1);
	2However, Wu does not explicitly teach wherein the full-wave MIM structure is configured to operate as a frequency mixer.
 	3Nevertheless, Hagmann teaches the use of MIM diodes configured to operate as a frequency mixer (mixing: col. 2, lines 27-30, mixing and nonlinearity: col. 10, lines 
	4It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology as taught in the prior art of Wu and apply that to the prior art of Hagmann.
	5The motivation for this combination is to allow invention of Wu to generate harmonics of fundamental frequencies and beat frequencies and a tunneling effect and nonlinearity.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAE K KIM/Examiner, Art Unit 2845